                 Case 2:20-mj-00730-VCF Document 22
                                                 23 Filed 07/29/21
                                                          07/30/21 Page 5
                                                                        1 of 5
                                                                             1


                                                                                               7/30/2021

1                        UNITED STATES DISTRICT COURT
2                             DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                                   Case No.: 2:20-mj-730-VCF

4                    Plaintiff,
                                                                 [Proposed] Order on Stipulation to
5           v.                                                   Extend Deadlines to Conduct
                                                                 Preliminary Hearing and
6    JESUS MAGANA-ROJAS,                                         File Indictment
       a.k.a. “Jesus Rojas-Loza,”
7      a.k.a. “Jesus Rojas-Losa,”
       a.k.a. “Jesus Marino-Rojas,”
8      a.k.a “Jesus Marana-Roja,”

9                    Defendant.

10

11          Based on the stipulation of counsel, good cause appearing, and the best interest of

12   justice being served; the time requested by this stipulation being excludable in computing

13   the time within which the defendant must be indicted and the trial herein must commence

14   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

15   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

16          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

17                                                                                  9/21/202
     on August 3, 2021 at the hour of 4:00 p.m., be vacated and continued to ___________
                                                                              1          at the

18   hour of _______.
             4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

19                     30                  July
            DATED this __ day of _______, 2021.

20

21
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24


                                                        5
